PER CURIAM.
On remand from the United States Supreme Court, Sullivan v. Louisiana, — U.S. -, 113 S.Ct. 2078, 124 L.Ed.2d 182 (1993), and in light of the Supreme Court’s holding that an erroneous jury instruction on the nature of reasonable doubt, essentially identical to the one given in Cage v. Louisiana, 498 U.S. 39, 111 S.Ct. 828, 112 L.Ed.2d 339 (1990), is not subject to the harmless error analysis, this Court sets aside the defendant’s conviction for first degree murder and remands the case to the Orleans Parish *1316Criminal District Court for further proceedings in accordance with the law. The district court is to reallot this case by random selection between the Honorable Morris Reed in Section “A” and the Honorable Calvin Johnson in Section “E,” who were not subject to this Court’s recusal order of June 14, 1988.
REVERSED AND REMANDED.
WATSON, J., not on the panel.